509 So. 2d 561 (1987)
W. Gregory BEARD, Plaintiff-Appellant,
v.
REPUBLIC-VANGUARD INSURANCE COMPANY, et al., Defendant-Appellee.
No. 86-379.
Court of Appeal of Louisiana, Third Circuit.
April 8, 1987.
*562 Neblett, Beard & Arsenault, Joe Kutch and Richard W. Beard, Alexandria, for plaintiff-appellant.
Stafford, Stewart & Potter, Russell L. Potter, Alexandria, for defendant-appellee.
Before DOMENGEAUX, GUIDRY and STOKER, JJ.
STOKER, Judge.
W. Gregory Beard appeals an award of $1,200 for general damages he suffered as a result of an intersectional collision with Charles F. McNally III.
The trial court found that the accident was caused by McNally's negligence. That conclusion has not been appealed. The court further stated that Beard's relatively minor injuries had resolved themselves within a short period of time, and outside of occasional discomfort following overexertion, Beard suffers no permanent effects. The judge awarded Beard $1,200 for pain, suffering and shock. Beard contends that this award is grossly inadequate.
It is well settled that in reviewing damage awards the appellate court is not to decide what it considers an appropriate award on the basis of the evidence, but only to review the exercise of the trier of fact's discretion. Reck v. Stevens, 373 So. 2d 498 (La.1979). Before an appellate court can disturb a trial court's award of damages, the record must clearly show that the trier of fact abused its discretion. Coco v. Winston Industries, Inc., 341 So. 2d 332 (La.1977).
The evidence shows that Beard's doctor diagnosed lumbar and cervical strains. Beard also complained of pain in the chest. The doctor prescribed exercises and soaking to relieve the pain. Three weeks after the accident, Beard still suffered from neck pain, but made no complaint about his back. Two months after the accident, the doctor found Beard symptom free and discharged him. While Beard stated that he experiences lower back pain when he places a strain on his back, there is no evidence that this pain significantly affects his lifestyle.
In light of the evidence, we conclude that the trial judge did not abuse his wide discretion, and we affirm his award of general damages. Costs of this appeal are assessed to the appellant.
AFFIRMED.